Appeals by the defendant from two judgments of the Supreme Court, Kings County (Konviser, J.), both rendered June 1, 2005, convicting him of robbery in the first degree and robbery in the second degree (two counts) under indictment No. 1458/04, and robbery in the first degree under indictment No. 4691/04, upon his pleas of guilty, and imposing sentences. The appeal from the judgment rendered under indictment No. 1458/04 brings up for review the denial, after a hearing (Harms, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgments are affirmed.
The record does not reflect that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Lopez, 6 NY3d 248 [2006]; People v Hurd, 44 AD3d 791 [2007]; cf. People v Ramos, 7 NY3d 737 [2006]). We find that the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence (see People v Gray, 35 AD3d 629 [2006]). Furthermore, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Miller, J.P., Crane, Ritter and Lifson, JJ., concur.